DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and objected to because of the following informalities: “an lower end portion” in Claim 1, and “an remote control” in Claim 18, should be “a lower end portion”, and “a remote control”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Farlow (US 20200038125) in view of Kurihara et al. (US 20180296280).	
	Regarding Claim 1, Farlow discloses a surgical system (Fig.1, 10) comprising: 
a first manipulator (Figs.1-2, linkages 12 for tools 20) that supports a first surgical instrument (Fig.2, effector or tool A); 
a second manipulator (Figs.1-2, linkages 12 for tools 20) that supports a second surgical instrument (Fig.2, effector or tool B); 
a third manipulator (Figs.1-2, linkages 12 for tools 20) that supports a third surgical instrument (Fig.2, effector or tool C); 
a fourth manipulator (Figs.1-2, linkages 12 for tools 20) that supports an endoscope configured to capture an image of a surgery site (Fig.2, endoscope E positioned within a surgical site; [0046] endoscope may be providing the view of the surgical site on the display); 
a remote control apparatus (Fig.1, 1) that includes a display device (display device 44) configured to display the image captured by the endoscope (Fig.1, display device 44 displays three-dimensional images), 
a first operation handle for right hand to operate the first surgical instrument (Fig.1, each of the input handles 42 may include input devices which allow the surgeon to manipulate (e.g., clamp, grasp, fire, open, close, rotate, thrust, slice, etc.) the tools 20 supported at the ends 14 of the linkages 12), 
and a second operation handle for left hand to operate the second surgical instrument (Fig.1, each of the input handles 42 may include input devices which allow the surgeon to manipulate (e.g., clamp, grasp, fire, open, close, rotate, thrust, slice, etc.) the tools 20 supported at the ends 14 of the linkages 12); 
and a control apparatus (control system 20 includes at least one memory and at least one processor) that controls the display device ([0005] system includes a processing unit configured to display an image of a field of view of the surgical environment), 
wherein the control apparatus (processing unit 30) displays, on the display device ([0030] imaging devices transmit captured imaging data to the processing unit 30 which creates three-dimensional images of the surgical site), 
a graphical user interface (GUI 100) overlapped with the image captured by the endoscope ([0035] GUI 100 includes a work area 110 and an information ribbon 120. The work area 110 displays images or representations of the surgical site S), 
the graphical user interface (GUI 100) including a first area (Fig.2, [0037] icon 122) that indicates information on the first surgical instrument (Fig.2, [0037] icon 122 which provides information with respect to the end effector A), 
a second area (Fig.2, [0037] icon 124) that indicates information on the third surgical instrument (Fig.2, [0037] an icon 124 which provides information with respect to the end effector B), 
a third area (Fig.2 icon 126) that indicates information on the second surgical instrument (Fig.2, [0037] icon 126 which provides information with respect to the end effector C), which are arranged in one of an upper end portion and an lower end portion in a display area of the display device (Figs.2-8, display 44).
However, Farlow does not teach at a position different from that of the one of the upper end portion and the lower end portion in the display area, a surgical instrument position display area that indicates positional relationships of the first, second, third surgical instruments with respect to a field of view of the endoscope.
Kurihara et al. teach and further including, at a position different from that of the one of the upper end portion and the lower end portion in the display area, a surgical instrument position display area that indicates positional relationships of the first, second, third surgical instruments with respect to a field of view of the endoscope (Figs.3A-3C and 5-8, [0004] generate a second image showing the relative distance and the relative direction between the first treatment tool and the second treatment tool; and send the first image and the second image to the display; [0024] a second image B that includes an icon of the treatment tool 9 disposed at the calculated distance and direction with respect to the viewing range).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Farlow to have at a position different from that of the one of the upper end portion and the lower end portion in the display area, a surgical instrument position display area that indicates positional relationships of the first, second, third surgical instruments with respect to a field of view of the endoscope as taught by Kurihara et al. in order to provide a user to intuitively recognize, from the positional relationship between the viewing range and the icon of the treatment tool in the second image B, how far and in which direction the treatment tool outside the field of view is with respect to the field of view ([0004] of Kurihara et al.). The modified device of Farlow in view of Kurihara et al. will hereinafter be referred to as the modified device of Farlow and Kurihara et al.
Regarding Claim 2, the modified device of Farlow and Kurihara et al. teach the claimed invention as discussed above concerning claim 1, and Farlow teaches wherein the lower end portion (Figs.2-8 where 140 and 150 are indicated) is an area including a lower end of the display area (110) of the display device (Figs.2-8, display device 44), 
the upper end portion is an area (Figs.2-8 information ribbon is indicated) including an upper end of the display area of the display device (Figs.2-8, display device 44),
 the first, second, and third areas are arranged in line in the one of the upper end portion and the lower end portion (Figs.2-8, [0036]-[0037] information ribbon 120 is located across the top of the display 44; however, it is contemplated that the information ribbon 120 may be located across the bottom of the display 44 and/or along a side of the display 44). 
Kurihara et al. further teach the surgical instrument position display area is provided on an inner side of the display area from the one of the upper end portion and the lower end portion (Figs.3A-3C and 5-8, [0024] a second image B that includes an icon of the treatment tool 9 disposed at the calculated distance and direction with respect to the viewing range).
Regarding Claim 6, the modified device of Farlow and Kurihara et al. teach the claimed invention as discussed above concerning claim 2, and Kurihara et al. teach wherein the graphical user interface (13) includes the surgical instrument position display area (Figs.3A-3C and 5-8, a second image B) in the vicinity of a line of the first, second, and third areas which are arranged in line (modified with Farlow’s first, second and third areas).
Regarding Claim 7, the modified device of Farlow and Kurihara et al. teach the claimed invention as discussed above concerning claim 1, and Farlow teaches wherein the first area displays (Fig.2, [0037] icon 122) a first identification information indicating the first surgical instrument (Fig.2, [0037] icon 122 which provides information with respect to the end effector A), 
the second area displays (Fig.2, [0037] icon 124) a second identification information indicating the third surgical instrument (Fig.2, [0037] an icon 124 which provides information with respect to the end effector B), 
the third area (Fig.2 icon 126) displays a third identification information indicating the second surgical instrument (Fig.2, [0037] icon 126 which provides information with respect to the end effector C).
Kurihara et al. further teach the surgical instrument position display area (Figs.3A-3C and 5-8, second image B) displays the first, second, and third identification information so as to indicate a position of the first, second, and third surgical instruments with respect to the field of view of the endoscope (Figs.3A-3C and 5-8, generate a second image B showing the relative distance and the relative direction between the first treatment tool and the second treatment tool [0024] images of other treatment tools that exist outside the field of view of the endoscope are superimposed and displayed around the endoscopic image).
Regarding Claim 8, the modified device of Farlow and Kurihara et al. teach the claimed invention as discussed above concerning claim 7, and Farlow teaches wherein the first, second, and third identification information includes numbers, letters, or symbols which are different from each other (Fig.2-8, icons 122, 126 associated with end effectors).
Regarding Claim 10, the modified device of Farlow and Kurihara et al. teach the claimed invention as discussed above concerning claim 1, and Farlow teaches wherein in the graphical user interface, the first, second, and third areas (Figs.2-8, icons 122, 126 associated with end effectors) are arranged in line from right to left (Figs.2-8), and the graphical user interface (GUI 100) further includes a fourth area arranged on a left side of the third area (Figs.2-8, icon 128), 
wherein the fourth area displays information on the endoscope (Figs.2-8, [0037] icon 128 which provides information with respect to the endoscope E; icons may be switch or swap).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Farlow (US 20200038125) in view of Kurihara et al. (US 20180296280) and in further view of Larkin et al. (US 20090192523).	
	Regarding Claim 3, the modified device of Farlow and Kurihara et al. teach the claimed invention as discussed above concerning claim 1, and Farlow teaches information of each of the one or more of the first, second, third surgical instruments that are located outside the field of view of the endoscope ([0036] the information ribbon 120 may provide information to a clinician about surgical instruments, end effectors, and/or endoscopes of a surgical robot, e.g., surgical robot 10, that are outside of the work area 110).
	However, the modified device does not teach wherein the surgical instrument position display area includes an in-field portion corresponding to the field of view of the endoscope and an out-of-field portion corresponding to an outside of the field of view of the endoscope around the field of view, and the out-of-field portion displays when one or more of the first, second, third surgical instruments are located outside the field of view of the endoscope.
Larkin et al. teach wherein the surgical instrument position display area includes an in-field portion corresponding to the field of view of the endoscope (Fig.10, [0063] one of the tools 202, 204 that are in the field of view 200)
and an out-of-field portion corresponding to an outside of the field of view of the endoscope around the field of view (Fig.10, image captured by image capturing device (endoscope); outside the field of view 200), 
and the out-of-field portion displays ([0060] outside the field of view 200), when one or more of the first, second, third surgical instruments are located outside the field of view of the endoscope (Fig.10, [0060] third tool 206 is outside the field of view 200).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Farlow and Kurihara et al. to have wherein the surgical instrument position display area includes an in-field portion corresponding to the field of view of the endoscope and an out-of-field portion corresponding to an outside of the field of view of the endoscope around the field of view, and the out-of-field portion displays when one or more of the first, second, third surgical instruments are located outside the field of view of the endoscope as taught by Larkin et al. in order to provide tools that are outside the field of view in outer viewing pane ([0062] of Larkin et al.). The modified device of Farlow in view of Kurihara et al. and in further view of Larkin et al. will hereinafter be referred to as the modified device of Farlow, Kurihara et al. and Larkin et al.
Regarding Claim 4, the modified device of Farlow, Kurihara et al. and Larkin et al. teach the claimed invention as discussed above concerning claim 3, and Larkin et al. teach wherein the information of each of the one or more of the first, second, third surgical instruments (Fig.10, tools 202, 204, 206) that are located outside the field of view of the endoscope is displayed at the corresponding position thereof in the out-of-field portion (Figs.10 and 12, [0013] synthetic representation represents a position of the tool, an orientation of the tool, or both; [0060] third tool 206 is outside the field of view 200).
Regarding Claim 5, the modified device of Farlow, Kurihara et al. and Larkin et al. teach the claimed invention as discussed above concerning claim 3, and Larkin et al. teach wherein the information of each of one or more of the first, second, third surgical instruments (Fig.10, tools 202, 204) that are located in the field of view of the endoscope is displayed at a position in the in-field portion (200) of the surgical instrument position display area corresponding to a position of a distal end of the surgical instrument in the field of view of the endoscope (Fig.10, [0063] one of the tools 202, 204 that are in the field of view 200).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farlow (US 20200038125) in view of Kurihara et al. (US 20180296280) and in further view of Johnson et al. (US 20190183591).
Regarding Claim 9, the modified device of Farlow and Kurihara et al. teach the claimed invention as discussed above concerning claim 1, but does not teach a display switch part configured to switch between showing and hiding the surgical instrument position display area.
Johnson et al. teach a display switch part configured to switch between showing and hiding the surgical instrument position display area ([0059] and [0142] GUI variation 2500 in which various applications are displayed in sidebar panels located on either side of a main panel display, where at least some of the sidebar panels may be selectively hidden, minimized, made transparent).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Farlow and Kurihara et al. to have a display switch part configured to switch between showing and hiding the surgical instrument position display area as taught by Johnson et al. in order to provides a surgeon option to reduce distraction on the display ([0142] of Johnson et al.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farlow (US 20200038125) in view of Kurihara et al. (US 20180296280), in further view of Goldberg et al. (US 20140081455) and in further view of Mustufa et al. (US 20190231459).
Regarding Claim 11, the modified device of Farlow and Kurihara et al. teach the claimed invention as discussed above concerning claim 10, and Farlow teaches wherein the graphical user interface further includes a fifth area arranged on a left side of the fourth area (Figs.5-6, [0047] icon 136), 
wherein the fifth area displays information on the clutch function (Figs.5-6, [0047] "clutched" the icon 136 may be displayed).
However, the modified device does not teach an operation pedal section including: a first foot pedal configured to execute a function relating to the first surgical instrument; a second foot pedal configured to execute a function relating to the second surgical instrument; a third foot pedal configured to execute a function relating to the endoscope.
Goldberg et al. teach an operation pedal section (Fig.1, foot pedals 124a-124d) including: a first foot pedal configured to execute a function relating to the first surgical instrument (Fig.1, [0048]-[0050] one or more input devices 122a, 122b and foot pedals 124a-124d that a surgeon can manipulate to transmit signals, to actuate a remotely-controllable kinematic structure (e.g., surgical instruments 102a-102c and endoscopic imaging device 103 mounted at manipulator arms 140a-140d)); 
a second foot pedal configured to execute a function relating to the second surgical instrument (Fig.1, [0048]-[0050] one or more input devices 122a, 122b and foot pedals 124a-124d that a surgeon can manipulate to transmit signals, to actuate a remotely-controllable kinematic structure (e.g., surgical instruments 102a-102c and endoscopic imaging device 103 mounted at manipulator arms 140a-140d)); 
a third foot pedal configured to execute a function relating to the endoscope (Fig.1, [0048]-[0050] one or more input devices 122a, 122b and foot pedals 124a-124d that a surgeon can manipulate to transmit signals, to actuate a remotely-controllable kinematic structure (e.g., surgical instruments 102a-102c and endoscopic imaging device 103 mounted at manipulator arms 140a-140d)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Farlow and Kurihara et al. to have an operation pedal section including: a first foot pedal configured to execute a function relating to the first surgical instrument; a second foot pedal configured to execute a function relating to the second surgical instrument; a third foot pedal configured to execute a function relating to the endoscope as taught by Goldberg et al. in order to provide foot pedal control over an auxiliary function, such as, for example, cautery energy delivery, to a manual instrument ([0004] of Goldberg et al.). The modified device of Farlow in view of Kurihara et al. and in further view of Goldberg et al. will hereinafter be referred to as the modified device of Farlow, Kurihara et al. and Goldberg et al.
The modified device of Farlow, Kurihara et al. and Goldberg et al. teaches the features as discussed above, but does not teach a fourth foot pedal configured to execute a clutch function.
Mustufa et al. teach a fourth foot pedal configured to execute a clutch function ([0046] menu mode may be entered when the surgeon steps on a clutch pedal (e.g., pedal comprising the input control device 37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified device of Farlow, Kurihara et al. and Goldberg et al. to have a fourth foot pedal configured to execute a clutch function as taught by Mustufa et al. in order to provide suspending of control of a medical instrument  ([0046] of Mustufa et al.).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Farlow (US 20200038125) in view of Kurihara et al. (US 20180296280) and in further view of Goldberg et al. (US 20140081455).
Regarding Claim 12, the modified device of Farlow and Kurihara et al. teach the claimed invention as discussed above concerning claim 1, but does not teach an operation pedal section including: a first foot pedal configured to execute a function relating to the first surgical instrument; a second foot pedal configured to execute a function relating to the second surgical instrument; a third foot pedal configured to execute a function relating to the endoscope; and a fourth foot pedal configured to change one of the first surgical instrument to be operated by the first operation handle and the second surgical instrument to be operated by the second operation handle to the third surgical instrument.
Goldberg et al. teach an operation pedal section (Fig.1, foot pedals 124a-124d) including: a first foot pedal configured to execute a function relating to the first surgical instrument (Fig.1, [0048]-[0050] one or more input devices 122a, 122b and foot pedals 124a-124d that a surgeon can manipulate to transmit signals, to actuate a remotely-controllable kinematic structure (e.g., surgical instruments 102a-102c and endoscopic imaging device 103 mounted at manipulator arms 140a-140d)); 
a second foot pedal configured to execute a function relating to the second surgical instrument (Fig.1, [0048]-[0050] one or more input devices 122a, 122b and foot pedals 124a-124d that a surgeon can manipulate to transmit signals, to actuate a remotely-controllable kinematic structure (e.g., surgical instruments 102a-102c and endoscopic imaging device 103 mounted at manipulator arms 140a-140d)); 
a third foot pedal configured to execute a function relating to the endoscope (Fig.1, [0048]-[0050] one or more input devices 122a, 122b and foot pedals 124a-124d that a surgeon can manipulate to transmit signals, to actuate a remotely-controllable kinematic structure (e.g., surgical instruments 102a-102c and endoscopic imaging device 103 mounted at manipulator arms 140a-140d)); 
and a fourth foot pedal configured to change one of the first surgical instrument to be operated by the first operation handle (122a) and the second surgical instrument to be operated by the second operation handle (122b) to the third surgical instrument (Fig.1, [0048]-[0050] one or more input devices 122a, 122b and foot pedals 124a-124d that a surgeon can manipulate to transmit signals, to actuate a remotely-controllable kinematic structure (e.g., surgical instruments 102a-102c and endoscopic imaging device 103 mounted at manipulator arms 140a-140d)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Farlow and Kurihara et al. to have an operation pedal section including: a first foot pedal configured to execute a function relating to the first surgical instrument; a second foot pedal configured to execute a function relating to the second surgical instrument; a third foot pedal configured to execute a function relating to the endoscope; and a fourth foot pedal configured to change one of the first surgical instrument to be operated by the first operation handle and the second surgical instrument to be operated by the second operation handle to the third surgical instrument as taught by Goldberg et al. in order to provide control over an auxiliary function, such as, for example, cautery energy delivery, to a manual instrument ([0004] of Goldberg et al.). The modified device of Farlow in view of Kurihara et al. and in further view of Goldberg et al. will hereinafter be referred to as the modified device of Farlow, Kurihara et al. and Goldberg et al.
Regarding Claim 13, the modified device of Farlow, Kurihara et al. and Goldberg et al. teach the claimed invention as discussed above concerning claim 12, and Goldberg et al. teach wherein the first, third, fourth, and fifth areas in the graphical user interface ([0092]-[0095] GUI 700) are configured to display operation states of the first, second, third, fourth foot pedals, respectively (Figs.6-9, [0092]-[0095] indication bar 706a and 706b indicates foot pedals actuated or not).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Farlow and Kurihara et al. to have wherein the first, third, fourth, and fifth areas in the graphical user interface are configured to display operation states of the first, second, third, fourth foot pedals, respectively as taught by Goldbeg et al. in order to provide display operating states of foot pedals ([0092]-[0095] of Goldberg et al.).
Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farlow (US 20200038125) in view of Larkin et al. (US 20090192523).
Regarding Claim 14, Farlow discloses a remote control apparatus (Fig.1, 1) comprising: a display device (display device 44) configured to display an image captured by an endoscope (Fig.1, display device 44 displays; [0046] endoscope may be providing the view of the surgical site on the display); 
a first operation handle for right hand to operate a first surgical instrument (Fig.1, each of the input handles 42 may include input devices which allow the surgeon to manipulate (e.g., clamp, grasp, fire, open, close, rotate, thrust, slice, etc.) the tools 20 supported at the ends 14 of the linkages 12),; 
a second operation handle for left hand to operate a second surgical instrument (Fig.1, each of the input handles 42 may include input devices which allow the surgeon to manipulate (e.g., clamp, grasp, fire, open, close, rotate, thrust, slice, etc.) the tools 20 supported at the ends 14 of the linkages 12); 
wherein the control apparatus (processing unit 30) displays, on the display device ([0030] imaging devices transmit captured imaging data to the processing unit 30 which creates three-dimensional images of the surgical site), 
a graphical user interface (GUI 100) overlapped with the image captured by the endoscope ([0035] GUI 100 includes a work area 110 and an information ribbon 120. The work area 110 displays images or representations of the surgical site S).
	However, Farlow does not disclose the graphical user interface including a surgical instrument position display area that indicates positional relationships of the first, second surgical instruments and a third surgical instrument for replacement with respect to a field of view of the endoscope, the surgical instrument position display area includes an in-field portion corresponding to an inside of the field of view of the endoscope and an out-of-field portion corresponding to an outside of the field of view of the endoscope around the field of view, and the out-of-field portion displays, when one or more of the first, second, third surgical instruments that are located outside the field of view of the endoscope, information of each of the one or more of the first, second, third surgical instruments that are located outside the field of view of the endoscope.
	Larkin et al. teach the graphical user interface including a surgical instrument position display area ([0011] representation of a tool for display on a user interface) that indicates positional relationships of the first, second surgical instruments and a third surgical instrument (Fig.10, tools 202, 204, 206; [0063]-[0066] surgeon with visual feedback information regarding the location and orientation of the tool) for replacement with respect to a field of view of the endoscope ([0011] field of view including an image of the tool),
	the surgical instrument position display area includes an in-field portion corresponding to an inside of the field of view of the endoscope (Fig.10, within the field of view 200),
and an out-of-field portion corresponding to an outside of the field of view of the endoscope around the field of view (Fig.10, displayed within a viewing pane 208 that is outside and borders the field of view 200 image), 
and the out-of-field portion displays (viewing pane 208), when one or more of the first, second, third surgical instruments (Fig.10, tools 202, 204, 206) that are located outside the field of view of the endoscope, information of each of the one or more of the first, second, third surgical instruments that are located outside the field of view of the endoscope (Fig.10, [0063]-[0064] a synthetic tool is utilized to display the location of the tool 206 that is outside the field of view 200 and in the viewing pane 208; a synthetic tool is utilized to display the location of the tool 206 that is outside the field of view 200).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Farlow to have the graphical user interface including a surgical instrument position display area that indicates positional relationships of the first, second surgical instruments and a third surgical instrument for replacement with respect to a field of view of the endoscope, the surgical instrument position display area includes an in-field portion corresponding to an inside of the field of view of the endoscope and an out-of-field portion corresponding to an outside of the field of view of the endoscope around the field of view, and the out-of-field portion displays, when one or more of the first, second, third surgical instruments that are located outside the field of view of the endoscope, information of each of the one or more of the first, second, third surgical instruments that are located outside the field of view of the endoscope as taught by Larkin et al. in order to provide an image representing a position of the tool, an orientation of the tool ([0011]-[0015] of Larkin et al.). The modified device of Farlow in view of Larkin et al. will hereinafter be referred to as the modified device of Farlow and Larkin et al.
Regarding Claim 15, the modified device of Farlow and Larkin et al teach the claimed invention as discussed above concerning claim 14, and Larkin et al. teach wherein the information of each of the one or more of the first, second, third surgical instruments (Fig.10, tools 202, 204, 206) that are located outside the field of view (pane 208) of the endoscope is displayed at a position in the out-of-field portion corresponding to a position of the surgical instrument with respect to the field of view of the endoscope (Fig.10, [0063]-[0064] a synthetic tool is utilized to display the location of the tool 206 that is outside the field of view 200 and in the viewing pane 208; a synthetic tool is utilized to display the location of the tool 206 that is outside the field of view 200).
Regarding Claim 16, the modified device of Farlow and Larkin et al. teach the claimed invention as discussed above concerning claim 14, and Larkin et al. teach wherein the information of each of one or more of the first, second, third surgical instruments (Fig.10, tools 202, 204) that are located in the field of view of the endoscope is displayed at a position in the in-field portion (200) corresponding to a position of a distal end of the surgical instrument with respect to the field of view of the endoscope (Fig.10, [0063] one of the tools 202, 204 that are in the field of view 200).
Regarding Claim 18, Farlow discloses a method of displaying information in an remote control apparatus that comprises: a display device configured to display an image captured by an endoscope (Fig.1, display device 44 displays; [0046] endoscope may be providing the view of the surgical site on the display; 
a first operation handle for right hand to operate a first surgical instrument (Fig.1, each of the input handles 42 may include input devices which allow the surgeon to manipulate (e.g., clamp, grasp, fire, open, close, rotate, thrust, slice, etc.) the tools 20 supported at the ends 14 of the linkages 12); 
and a second operation handle for left hand to operate a second surgical instrument (Fig.1, each of the input handles 42 may include input devices which allow the surgeon to manipulate (e.g., clamp, grasp, fire, open, close, rotate, thrust, slice, etc.) the tools 20 supported at the ends 14 of the linkages 12), the method comprising: displaying, on the display device, a graphical user interface (GUI 100) overlapped with the image captured by the endoscope ([0035] GUI 100 includes a work area 110 and an information ribbon 120. The work area 110 displays images or representations of the surgical site S).
However, Farlow does not teach the graphical user interface including a surgical instrument position display area that indicates positional relationships of the first, second surgical instruments and a third surgical instrument for replacement with respect to a field of view of the endoscope; and displaying, when the first and second surgical instruments are located in the field of view of the endoscope and the third surgical instrument is located outside the field of view of the endoscope, information of the first and second surgical instruments in an in-field portion in the surgical instrument position display area and information of the third surgical instrument in an out-of-field portion in the surgical instrument position display area.
Larkin et al. teach the graphical user interface including a surgical instrument position display area ([0011] representation of a tool for display on a user interface) that indicates positional relationships of the first, second surgical instruments and a third surgical instrument (Fig.10, tools 202, 204, 206; [0063]-[0066] surgeon with visual feedback information regarding the location and orientation of the tool). for replacement with respect to a field of view of the endoscope ([0011] field of view including an image of the tool); 
and displaying, when the first and second surgical instruments are located in the field of view of the endoscope (Fig.10, tools 202, 204 within the field of view 200) and the third surgical instrument is located outside the field of view of the endoscope (Fig.10, tool 206 that is outside the field of view and in the viewing pane 208), 
information of the first and second surgical instruments in an in-field portion in the surgical instrument position display area (Fig.10, the field of view 200 includes two tools 202, 204, that are currently linked to master controllers 700 of the surgeon console 30. These two tools 202, 204 are within the field of view 200 of the viewer 32) and information of the third surgical instrument in an out-of-field portion in the surgical instrument position display area (Fig.10, [0060]-[0064] instruments (e.g., tools) that are outside the field of view 200, such as the tool 206 above, are displayed within a viewing pane 208).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Farlow to have the graphical user interface including a surgical instrument position display area that indicates positional relationships of the first, second surgical instruments and a third surgical instrument for replacement with respect to a field of view of the endoscope; and displaying, when the first and second surgical instruments are located in the field of view of the endoscope and the third surgical instrument is located outside the field of view of the endoscope, information of the first and second surgical instruments in an in-field portion in the surgical instrument position display area and information of the third surgical instrument in an out-of-field portion in the surgical instrument position display area as taught by Larkin et al. in order to provide an image representing a position of the tool, an orientation of the tool ([0011]-[0015] of Larkin et al.). The modified device of Farlow in view of Larkin et al. will hereinafter be referred to as the modified device of Farlow and Larkin et al.
Regarding Claim 19, the modified device of Farlow and Larkin et al. teach the claimed invention as discussed above concerning claim 18, and Larkin et al. teach wherein the information of each of one or more of the first, second, third surgical instruments (Fig.10, tools 202, 204) that are located in the field of view of the endoscope is displayed at a position in the in-field portion (200) corresponding to a position of a distal end of the surgical instrument with respect to the field of view of the endoscope (Fig.10, [0063] one of the tools 202, 204 that are in the field of view 200). 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farlow (US 20200038125) in view of Larkin et al. (US 20090192523) and in further view of Kurihara et al. (US 20180296280).
	Regarding Claim 17, the modified device of Farlow and Larkin et al. teach the claimed invention as discussed above concerning claim 14, but does not teach wherein the surgical instrument position display area is provided in an area different from an upper end portion and a lower end portion of the display device.
	Kurihara et al. teach wherein the surgical instrument position display area (Figs.3A-3C and 5-8, image B) is provided in an area different from an upper end portion and a lower end portion of the display device (Figs.3A-3C and 5-8, shows image B located in upper, lower, side areas).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Farlow and Larkin et al. to have wherein the surgical instrument position display area is provided in an area different from an upper end portion and a lower end portion of the display device as taught by Kurihara et al. in order to provide a user how far and in which direction the treatment tool outside the field of view is with respect to the field of view ([0004] of Kurihara et al.).
	Regarding Claim 20, modified device of Farlow and Larkin et al. teach the claimed invention as discussed above concerning claim 18, but does not teach wherein the surgical instrument position display area is provided in an area different from an upper end portion and a lower end portion of the display device.
	Kurihara et al. teach wherein the surgical instrument position display area is provided in an area different from an upper end portion and a lower end portion of the display device (Figs.3A-3C and 5-8, shows image B located in upper, lower, side areas).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Farlow and Larkin et al. to have wherein the surgical instrument position display area is provided in an area different from an upper end portion and a lower end portion of the display device as taught by Kurihara et al. in order to provide different positions of the tools ([0023] of Kurihara et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190142530 A1		Thompson; Allen C. et al.
US 20050049458 A1		Honda, Yoshitaka et al.
US 20100228249 A1		Mohr; Paul W. et al.
US 20180025666		Ho; Michael Shyh-Yen et al.
Thompson et al. (US 20190142530) disclose a foot controller. A user interface (UI) and/or status readout can be displayed on one or more display devices of the system (e.g., display screens, virtual reality or augmented reality headsets or goggles, etc.). The user interface can display information related to operation of the foot controller. For example, the user interface can display one or more paths available for the cradle member. In some implementations, the user interface can display an indication of an activation position.  (See figure below and [0100]).

    PNG
    media_image1.png
    397
    598
    media_image1.png
    Greyscale

Honda et al. (US 20050049458) disclose an image signal captured by a camera head and outputted from an image processor is inputted into a foot switch control device. The image signal outputted by the image processor 103 is inputted into the display 102 via the display control unit 108a of the foot switch control device 108 and an endoscopic image is displayed. The display control unit 108a superimposes a foot switch state display image indicating the state of the foot switch 109 on the inputted endoscopic image. The foot switch state display image is located, for example, in the right corner of the screen and, as shown in FIG. 22 and FIG. 23, represents the arrangement of foot switches, functions corresponding to each pedal, and an ON/OFF state of each pedal.  (See figures and [0008]).
Mohr et al. (US 20100228249) disclose a user interfaces for electrosurgical tools in robotic surgical systems. At block 1408, an iconic pedal map including pedal icons are generated near a center of the user interface to indicate pedal control functions of the surgical system. The iconic pedal map may include one or more swap or control pedal icons. The iconic pedal map is a subset of master control icons that may be displayed by the graphical user interface. The iconic pedal map may illustrate the control status of the pedals in the robotic surgical system. The pedal icons and their positions in the pedal map may be a scaled representation of the foot pedals that may be controlled by the user's feet.  (See figures and [0242]).
Ho et al. (US 20180025666) disclose a robotically controlling a medical device providing, as shown in FIG. 12D, clutched roll mode (as signified by a mark or icon 1230 on the video display 310).  (See figure 12D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795